ineffective was itself procedurally barred.    Hathaway v. State, 119 Nev.
                248, 252-53, 71 P.3d 503, 506 (2003). Further, appellant's reliance upon
                Martinez was misplaced as Martinez relates to federal procedural bars and
                not state procedural bars. Also, we note that Martinez involves ineffective
                assistance of post-conviction counsel and not ineffective assistance of trial
                counsel. Therefore, the district court did not err in denying this claim.
                             Next, appellant claimed that Missouri v. Frye, 566 U.S.
                132 S. Ct. 1399 (2012), provided good cause because trial counsel was
                ineffective in advising him to accept a plea offer from the State.
                Appellant's good-cause argument was without merit because this claim
                was always available and he failed to demonstrate why he waited nearly
                three years to raise it. Further, his case was final when Frye was decided,
                and he failed to demonstrate that the case would apply retroactively to
                him. Even if Frye announced new rules of constitutional law, he failed to
                allege that he met either exception to the general principle that such rules
                do not apply retroactively to cases which were already final when the new
                rules were announced. See Colwell v. State, 118 Nev. 807, 816-17, 59 P.3d
                463, 469-70 (2002). Therefore, the district court did not err in denying this
                claim.
                             Finally, appellant claimed that new evidence demonstrated
                that he was actually innocent of burglary. Appellant did not demonstrate
                actual innocence because he failed to show that "it is more likely than not
                that no reasonable juror would have convicted him in light of. . . new
                evidence."   Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting
                Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also Pellegrini v. State, 117
                Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v. Warden, 112 Nev. 838,



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                         842, 921 P.2d 920, 922 (1996). We therefore conclude that the district
                         court did not err in denying appellant's petition, and we
                                      ORDER the judgment of the district court AFFIRMED. 2




                                                                                        J.
                                                            Hardesty


                                                                                        J.
                                                            Parraguirre


                                                                                        J.



                         cc:   Hon. Jennifer P. Togliatti, District Judge
                               John Lee Rush
                               Attorney General/Carson City
                               Clark County District Attorney
                               Eighth District Court Clerk




                               2 We  have reviewed all documents that appellant has submitted in
                         proper person to the clerk of this court in this matter, and we conclude
                         that no relief based upon those submissions is warranted. To the extent
                         that appellant has attempted to present claims or facts in those
                         submissions which were not previously presented in the proceedings
                         below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                               3
(0) 1947A    49ge

                    II